Citation Nr: 9911826	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-08 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to a rating in excess of 70 percent for the 
service-connected post-traumatic stress disorder for the 
period from February 10, 1994, through January 8, 1997.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a January 1995 rating decision of the RO 
which granted service connection and assigned a 10 percent 
rating for PTSD, effective on February 10, 1994.  

The veteran appealed the initial rating of the service-
connected PTSD, and was ultimately assigned a 50 percent 
evaluation for the condition by RO decision dated in January 
1997.  The Board determined, in September 1997, that the 
veteran was entitled to a 70 percent rating.  However, the 
Board also concluded that it was unable to determine from the 
current record whether the schedular criteria for a 100 
percent rating for the service-connected PTSD had been met.  
Consequently, it remanded the matter for further development 
of the record, to include a contemporaneous examination.  

Meanwhile, during the above appeals process, the veteran 
submitted a claim of entitlement to benefits based on 
individual unemployability.  By rating decision in March 
1997, the RO assigned a total compensation rating based on 
individual unemployability, effective on January 9, 1997.  
The RO also assigned the 70 percent rating for the service-
connected PTSD, effective on February 10, 1994.  

Finally, by rating action in October 1998, the RO increased 
the rating for the service-connected PTSD to 100 percent, 
effective on August 22, 1997.  Consequently, as noted above, 
this appeal addresses the matter of entitlement to a rating 
in excess of 70 percent for the service-connected PTSD for 
the period February 10, 1994, through January 8, 1997.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected PTSD is shown to have 
been manifested by symptomatology productive of a level of 
disablement which more nearly approximated severe social and 
industrial incapacity, but is not shown to have resulted in 
demonstrable inability to obtain and retain substantially 
gainful employment or total occupational and social 
impairment prior to January 9, 1997.  



CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 70 
percent for the service-connected PTSD for the period from 
February 10, 1994, through January 8, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.129, 4.130, 4.132 
including Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.102, 
4.7, 4.126, 4.130 including Diagnostic Code 9411 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1997).  The 
United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the matter has been adequately developed 
for the purpose of appellate review.  

The veteran's service-connected psychiatric disability is 
currently rated as 70 percent disabling for the period 
February 10, 1994, through January 8, 1997, under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  
Earlier evaluations had considered the provisions of 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); however, 
those provisions were changed, effective on November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Based on the evidence of record, the 
RO has considered the newer rating criteria in making its 
decision and the Board will also consider both the old and 
new rating criteria and apply that criteria which is more 
favorable to the veteran.  

The general rating formula for mental disorders under the new 
rating criteria is as follows:  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).  

Under the old rating criteria, the evaluation of the 
veteran's service-connected psychiatric disability is based 
on the degree of impairment of his social and industrial 
adaptability.  A 70 percent rating is warranted when the 
ability to establish and maintain relationships is severely 
impaired, with psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent rating is 
assignable when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community and the claimant is demonstrably 
unable to obtain or retain employment.  38 C.F.R. 4.132, 
Diagnostic Code 9411 (1996).  

In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court held 
that any one of the criteria in 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) is a separate and independent basis for an 
award of a total disability rating.  

A statement from Maurice Charette, RN, MS, submitted in April 
1994, indicated that the veteran had been treating at the 
Hartford Vet Center since February 10, 1994.  He described 
the veteran as being intolerant of others and events since 
returning from Vietnam.  He further noted that the veteran 
also found it difficult to work on a daily basis and to 
interact with authority figures.  According to Mr. Charette, 
the veteran's PTSD symptoms had also been responsible for his 
heavy drinking and a period of separation from his spouse and 
that any kind of suppression of his symptoms increased his 
rage.  Mr. Charette opined that the veteran was experiencing 
severe PTSD symptoms associated with an inability to adjust 
including:  depression; isolation; rage; alienation; survival 
guilt; anxiety reactions; intrusive thoughts; and sleep 
disturbances and nightmares.  The veteran's range of delayed 
stress reactions included:  substance abuse; fantasies of 
retaliation; flashbacks; cynicism and distrust; occasional 
negative self-image; hypersensitivity to justice/lack of 
justice; and poor response to stressful working conditions 
and authority figures.  

The veteran was initially afforded a VA examination for PTSD 
in June 1994.  At that time, he presented with complaints of 
nightmares, insomnia, anger, difficulty in getting along with 
others, night sweats, inability to tolerate crowds and crying 
spells.  The examination revealed a diagnosis of PTSD 
manifested by intrusive nightmares and recollections of 
traumatic emotional experiences.  Additional symptoms 
included persistent avoidance with decreased interest and 
estrangement and restrictive affect, as well as insomnia, 
impaired concentration and exaggerative startle response.  A 
GAF of 65 was assigned.  

A second statement from Mr. Charette was received in April 
1995.  At that time, it was noted that the veteran had 
experienced some degree of difficulty in the past year, 
including heart surgery, a second separation from his spouse 
and increasing stress at work due to office bureaucracy and 
conflict with authority figures.  Although his prognosis was 
described as fair with continued support, his symptoms had 
not abated since the date of the last letter.  

In April 1995, the veteran testified at a hearing that his 
medication had recently been increased in order to address 
his worsening symptomatology.  He stated that he currently 
experienced nightmares on a daily basis and was unable to get 
hardly any sleep at all.  He also noted experiencing constant 
flashbacks and explained that although he had been able to 
keep his job, primarily because he frequently worked in the 
field, he was having increasing difficulty with work.  He 
further testified that his physician and his cardiologist had 
recommended that he not be in the office more than one day 
per week.  He stated that he had also lost quite a bit of 
time from work (possibly weeks) due to lack of sleep and 
being agitated.  According to the veteran, he had no friends 
and seldom left the house except for work.  He also described 
experiencing guilt feelings and stated that he had considered 
suicide.  

The veteran underwent a second VA examination for PTSD in 
October 1996.  At that time, it was noted that the veteran's 
symptoms had become progressively worse in the last year 
despite active psychiatric treatment.  The veteran also 
expressed concern that he was going to lose his job of nine 
years because he was not able to work for the last two weeks.  
His present symptoms included combat-related intrusive 
memories of severe intensity with daily nightmares and 
flashbacks.  He was also isolating himself from others in an 
effort to avoid people for fear of his own anger and 
violence.  He was further noted to be very anxious and easily 
startled by loud noise.  His sleep was described as being 
severely impaired and he was reported to have decreased 
appetite and weight loss.  In addition, he had lost interest 
in his surroundings and was unable to watch TV or read 
newspapers.  

Based on the examination, a diagnosis of severe combat-
related PTSD was rendered with an assigned GAF score of 40.  
The examining physician also noted that in the last year 
there had been a worsening of his symptoms and that, as a 
result, there had been a further decline in his social, 
occupational, family and interpersonal functioning.  The 
physician opined that unless there was improvement in his 
condition, the veteran might not be able to hold his job of 
nine years.  

In an Application for Increased Compensation based on 
Unemployability received in February 1997, the veteran 
reported that he had last worked on a full time basis and had 
become too disabled to work on December 24, 1996.  He noted 
that his dates of employment had extended from September 1986 
to January 8, 1997.  

A VA examination for PTSD was conducted in December 1997.  By 
this time, the veteran was unemployed, having been forced to 
leave his job in December 1996 secondary to his inability to 
perform his duties.  The final assessment was that the 
veteran continued to present with symptoms of PTSD, 
particularly severe nightmares and intrusive thoughts and 
flashbacks of his traumatic experiences in Vietnam with 
significant startle response, avoidance of stimuli and 
restriction of his capacity for intimacy.  The examiner noted 
that the veteran had been unable to work since 1996 when he 
apparently was forced to resign his job with the State.  It 
was further opined that his PTSD symptoms prevented him, at 
the time, from obtaining gainful employment and that he might 
not be able to regain the capacity to sustain employment for 
at least one to two years.  He was also noted to have very 
severe impairments of psychological and social functioning 
secondary to the symptoms of PTSD such that he was extremely 
isolated and suffered from significant anxiety at almost all 
times.  A GAF of 45 was assigned.  

Upon consideration of the objective medical evidence of 
record, the Board concludes that the record supports a 
current finding of severe social and industrial 
inadaptability.  However, he is not shown to have been 
demonstrably unable to obtain or retain employment or to have 
experienced total occupational or social impairment during 
the period from February 10, 1994, through January 8, 1997. 
The examiner at the time of the most recent VA evaluation 
confirmed that the veteran had been unable to work since 1996 
when he had been forced to resign from his job, but the 
veteran himself had reported that his employment had extended 
to January 8, 1996.  Hence, an increased rating higher than 
70 percent for the service-connected PTSD is not for 
application during the period from February 10, 1994, through 
January 8, 1997.  



ORDER

An increased rating higher than 70 percent for the service-
connected PTSD for the period from February 10, 1994, through 
January 8, 1997 is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

